Citation Nr: 0612675	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  98-14 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for 
radiculopathy affecting the right lower extremity.

Entitlement to service connection for right hip disability, 
to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

When the case was last before the Board in October 2004, the 
issues appearing on the title of the decision were remanded 
for further development.


FINDINGS OF FACT

1.  Right hip disability was not present within one year of 
the veteran's discharge from service, nor is it etiologically 
related to service or service-connected disability.

2.  The neurological impairment of the veteran's right lower 
extremity more nearly approximates moderate incomplete 
paralysis of the sciatic nerve than moderately severe 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  Right hip disability was not incurred or aggravated 
during active service, the incurrence or aggravation of 
arthritis of the right hip during such service may not be 
presumed, and right hip disability is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for radiculopathy affecting the right lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that through the statement of the case, 
supplemental statement of the case, a letter dated in 
February 2003 from the RO, and a November 2004 letter from 
the Appeals Management Center, the veteran has been informed 
of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although VA did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating or a disability rating or effective date for 
service connection for right hip disability, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that neither an increased rating nor service 
connection is warranted.  Consequently, no effective date for 
an increased rating will be assigned and no disability rating 
or effective date for service connection for right hip 
disability will be assigned, so the failure to provide notice 
with respect to these elements of the claims was no more than 
harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained, to 
include up-to-date medical records from the VA Medical Center 
in Syracuse, New York.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either of the 
claims.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in October 2005.  There is no 
indication or reason to believe that any ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected radiculopathy affecting the right 
lower extremity.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  

Service medical records are negative for evidence of any 
disability of the right hip.  

A September 1999 VA progress note states that the veteran 
complained of an aching back with pain going down behind his 
hip all the way behind the leg with numbness in the calf 
region.  On exam there was slight discomfort on extension of 
the hip.  There was no paraspinal muscle spasm.  Straight leg 
raising was positive around 40 degrees.  The examiner stated 
that there was no neurological deficit.  The veteran denied 
any bowel or bladder incontinence.  

An October 1999 medical record from Canandaigua Orthopaedic 
Associates, P.C., states that the veteran has some discomfort 
on palpation deeply into the right buttock area in the region 
of the sciatic nerve.  Straight leg raising was normal on the 
left; on the right there was some right buttock pain at about 
70 degrees.  Hip motion was good.  Deep tendon reflexes 
showed +1 with reinforcement at the Achilles level 
bilaterally and absent at the patellar level bilaterally.  
Muscle strength was normal.  CAT scan of the spine revealed a 
very large herniated disc at the L5-S1 level which involves 
the left central and right side.  It was more prominent on 
the right side and appeared to cause some foramina and nerve 
root impingement especially on the right.  

An October 1999 VA medical record notes that range of motion 
of the right hip is painful on both internal rotation and 
adduction.  Deep tendon reflexes were 1+ at the knees and 
ankles, and it was very hard to elicit them.

A November 1999 VA medical record notes that the veteran had 
pain radiating from the left knee to his back and down his 
right leg.  Motrin did not help much.  

A December 1999 VA progress note states that physical exam 
revealed right sacroiliac tenderness and increasing right 
buttock pain on right straight leg raising above 20 degrees.  
There was marked restriction of extension at the waist and 
moderate restriction of forward bending.  Neurological exam 
revealed mild weakness in right extensor hallucis longus and 
plantar flexion and mild decrease in bulk of the right calf.  
Otherwise, muscle power, bulk, and tone were normal.  Deep 
tendon reflexes were diffusely hypoactive but patellar jerk 
and left ankle jerk were absent.  The veteran had impaired 
light touch and sharp sensations in the right L4-5 
distribution which suggested right S1 impairment.  Position 
and vibratory sensations were intact.  The assessment was 
lumbar radiculopathy, L4-S1 (right worse than left), 
secondary to degenerative disc disease with probable lumbar 
canal stenosis.  

A January 2000 VA progress note states that the veteran 
displayed positive right straight leg raising, mild wasting 
of the right calf, and mild weakness of the right extensor 
hallucis longus and plantar flexor.  Knee jerks were barely 
present and right ankle jerk was 1+.  There was decreased 
cutaneous sensation in the right L5, S1 distribution.  The 
assessment was lumbosacral radiculopathy, predominantly right 
L5, S1.

A June 2000 medical record from Canandaigua Orthopaedic 
Associates, P.C., notes that the veteran complained of 
intermittent pain in his lower back on the right, which 
radiates down to his right ankle.  Sometimes his big toe on 
the right feels numb and at times his right leg feels weak.  
Exam revealed absent patellar reflex bilaterally and +1 
Achilles reflex bilaterally.  Straight leg raising was normal 
and the veteran had good toe and ankle extension.  The 
impression was low back pain with first degree 
spondylolisthesis at L5-S1 level with a moderate herniated 
disc but without apparent encroachment on nerve roots, and a 
herniated disc at L3-4 on the right which did appear to be 
impinging on the nerve root.  

A November 2000 VA neurology progress note states that the 
veteran's low back pain and right sciatica fluctuate but have 
not progressively worsened since the veteran was last seen.  
The veteran reported intermittent bowel/bladder dysfunction 
with occasional difficulty and incontinence.  On exam the 
veteran had no definite radicular pain on straight leg 
raising.  There were mild weakness in right extensor hallucis 
longus and mild wasting of the right calf.  There were trace 
knee jerks, +1 right ankle jerk, and impaired sensation in 
the right lower extremity such that there was hyperpathia of 
L5 distribution and blunted sensation of L4.  The assessment 
was chronic low back and radicular pain secondary to lumbar 
stenosis and right lateral disc protrusion at L5-S1.  

A February 2001 medical record from Canandaigua Orthopaedic 
Associates, P.C., notes that on exam the veteran was able to 
do straight leg lifts to 45 degrees bilaterally.  The veteran 
felt weaker on the right side but was able to hold his right 
leg up by himself.  Reflexes were very subtle.  Sensory exam 
was intact.  There were no focal neurological deficits.  The 
veteran denied any numbness or tingling in the extremities.  

A March 2001 VA neurosurgery emergency room note states that 
the veteran was admitted for pain extending from his right 
buttock to his right lateral calf, as well as numbness of the 
great toe.  He had no weakness but he had diminished reflexes 
and positive straight leg raising on the right.  Bowel and 
bladder functions were unchanged.  

A September 2001 private medical record from S.M. Zeidman, 
M.D., notes that sensation was intact with the exception of 
the L5 distribution on the right.  Deep tendon reflexes were 
1+ and straight leg raising on the right was positive.  Lower 
extremity strength was normal with the exception of the 
extensor hallucis longus, which showed decreased strength on 
the right.

A December 2002 private medical record from S.M. Zeidman, 
M.D., notes that the veteran had good strength and good 
sensation.  

A March 2003 VA exam report notes that there was no atrophy 
of either lower extremity.  Straight leg raising was to 30 
degrees on the right.  Muscle strength of the left extensor 
hallucis longus was 5/5 and the right was 4/5.  Ankle 
strength was 3/5.  Quadriceps strength was 5/5 bilaterally.  
The veteran was unable to heel walk on his right foot.  
Patellar reflex was absent bilaterally and the Achilles 
reflex were present and symmetrical at +1.  

A February 2004 VA progress note indicates that physical exam 
revealed that sensation was intact to light touch throughout.  
Reflexes were 1+ for ankle jerks and the examiner was unable 
to elicit patellar reflexes.  

An August 2004 VA neurosurgery clinic note states that 
sensory exam was intact throughout including right L5 
distribution where previously there had been a defect.  The 
examiner was unable to elicit any reflexes at the knees or 
ankles.  

The report of a June 2005 VA exam notes that the examiner 
reviewed the claims folders.  The veteran complained of pain 
in his low back, right hip, and right leg.  He stated that he 
could walk less than a city block.  Physical exam revealed 
straight leg raising to 60 degrees bilaterally, with back 
pain.  There was no sensory deficit on sensory stimulation of 
either lower extremity.  There was moderate weakness of the 
right tibialis anterior, the extensor hallucis longus, and 
the flexor hallucis longus at 4/5 (whereas each muscle on the 
left side was 5/5).  The veteran could not tandem toe or heel 
walk repetitively on the right foot.  Patellar and Achilles 
reflexes were absent bilaterally.  Exam of the right hip 
revealed slight tenderness on palpation of the left inguinal 
area and over the left gluteal area.  There was pain on 
passive internal and external rotation of the hip, as well as 
during abduction.  The diagnoses were status post lumbar 
laminectomy with incomplete radiculopathy of the L5 and S1 
nerve roots of the right leg and early osteoarthritis of the 
right hip.

A September 2005 addendum to the June 2005 VA exam report 
notes that the veteran did not exhibit any evidence of 
neuritis or neuralgia of the right lower extremity.  The 
motor weakness of the right lower extremity was limited to 
the myotomal distribution of the L5 and S1 roots.  The 
examiner opined that the right L5 and S1 radiculopathy of the 
right leg is mild to moderate in severity.  The examiner 
further opined that the right hip symptoms are due to 
osteoarthritis of the hip and that the degenerative changes 
of the hip are unrelated to the veteran's left knee 
disability and lumbar spine disability.  The examiner 
reasoned that the hip joint is a ball-and socket joint and is 
therefore unaffected by gait disturbances due to its ability 
for internal and external rotation, as well as flexion, 
extension, abduction, and adduction.  In addition, the fact 
that the veteran complains of hip joint pain at the extremes 
of abduction further indicates the presence of joint 
pathology rather than a trochanteric inflammatory condition.  
Furthermore, the examiner stated that although the veteran's 
lumbar spine condition may cause referred pain into the hip, 
the sacroiliac area, and the gluteal area, it will not cause 
degenerative changes in the hip.



Analysis

I.  Radiculopathy affecting the Right Lower Extremity

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The radiculopathy affecting the veteran's right lower 
extremity is currently rated as 20 percent disabling under 
38 C.F.R. § 4.124(a), Diagnostic Code 8520, which provides 
that incomplete paralysis of the sciatic nerve warrants a 20 
percent rating if it is moderate, a 40 percent rating if it 
is moderately severe, or a 60 percent rating if it severe 
with marked muscular atrophy.  An 80 percent rating is 
warranted for complete paralysis of the sciatic nerve.  

The majority of the medical evidence shows only mild to 
moderate sensory deficit in the right lower extremity, if 
that.  Only some motor impairment of the right lower 
extremity was noted.  No other sensory problems such as 
neuritis or neuralgia have been found.  At the VA 
examinations in March 2003 and June 2005, the veteran was 
noted to have nearly full motor strength in the muscle groups 
in the lower extremities.  Although the veteran has always 
shown decreased or absent patellar and Achilles reflexes on 
the right, the medical evidence, when viewed in its entirety, 
reveals no more than moderate neurological impairment of the 
sciatic nerve.  The only opinion on point is that of the 
examiner who conducted the June 2005 exam and submitted the 
September 2005 addendum.  The examiner stated that the 
neurological impairment of the veteran's right lower 
extremity is mild to moderate in nature.  As there is nothing 
in the record to indicate that the neurological impairment is 
more than moderate, the Board concludes that the veteran is 
appropriately rated at 20 percent for moderate incomplete 
paralysis of the sciatic nerve under this code.

II.  Disability of the Right Hip

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).



In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he is entitled to service connection 
for right hip disability because it is the result of his 
service-connected left knee disability and/or service-
connected back disability.  Specifically he contends that 
because he has been walking with an abnormal gait due to his 
knee and back disabilities, he developed the current hip 
disability.

First, the Board notes that there is no medical evidence of 
any right hip disability in service or until more than 20 
years after the veteran was discharged from active duty.  
Furthermore, there is no medical evidence whatsoever linking 
the veteran's right hip disability to service or service-
connected disability.  Moreover, the September 2005 VA 
examiner has opined that the veteran's right hip disability 
is not related to his left knee or low back disability.  He 
properly supported his opinion.  

In essence, the evidence of a nexus between the veteran's 
right hip disability and his service-connected disabilities 
is limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection is not in order for right hip 
disability.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  


ORDER

Entitlement to a rating in excess of 20 percent for 
radiculopathy affecting the right lower extremity is denied.

Entitlement to service connection for right hip disability, 
to include on a secondary basis, is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


